DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: page 1, paragraph [0001], the status of applications 16/172,001 and 15/448,134 should be updated with the U.S. Patent numbers.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 (hence claim27) and 29 (hence claim 30) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the third axis" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the second axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 29 recites the limitation "the third axis" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,149,402. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by those of U.S. Patent No. 11,149,402. For example, the building element for forming a retaining wall, the building element comprising: a face panel, a beam member, receiving spaces, support structures/elbows, engagement structure/elbow, alignment void, reinforcing material, and steel bars are similarly recited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25, 28, 31, and 36-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golcheh (EP 0 429 379).
As to claim 25, Golcheh discloses a building element I for forming a portion of a retaining wall, the building element comprising:
a face panel 1 having a rear surface;
a beam member 7 having a proximal end portion coupled to the rear surface of the face panel and a distal end portion spaced from the proximal end portion, wherein the beam member comprises a main body having first and second side surfaces that extend along a length of the beam member,
wherein the first and second side surfaces of the main body and the rear surface of the face panel cooperate to define first and second receiving spaces (i.e. space behind the rear surface and adjacent the side surfaces) on opposing sides of the beam member,
wherein the first and second side surfaces of the main body of the beam member define one or more support structures 16 that are configured to positively support and create substantial arching of fill within the first and second receiving spaces.
As to claim 28, Golcheh discloses wherein the beam member 7 defines a rear surface 13 having at least one engagement structure 18 that is configured to engage fill adjacent to the rear surface of the beam member to stabilize the beam member against overturning.
As to claim 31, Golcheh discloses wherein the beam member 7 is integrally formed with the face panel 1 as a monolithic structure.
As to claim 36, Golcheh discloses a retaining wall system comprising: at least one building element I comprising:
a face panel 1 having a rear surface;
a beam member 7 having a proximal end portion coupled to the rear surface of the face panel and a distal end portion spaced from the proximal end portion, wherein the beam member comprises a main body having first and second side surfaces that extend along a length of the beam member,
wherein the first and second side surfaces of the main body and the rear surface of
the face panel cooperate to define first and second receiving spaces (i.e. space behind the rear surface and adjacent the side surfaces) on opposing sides of the beam member; and fill received within each of the first and second receiving spaces, wherein the first and second side surfaces of the main body of the beam member define one or more support structures 16 that are configured to positively support and create substantial arching of fill within the first and second receiving spaces.
As to claim 37, Golcheh discloses wherein the beam member 7 defines a rear surface 13, wherein the system comprises fill adjacent to the rear surface of the beam member, wherein the rear surface of the beam member defines at least one engagement structure 18 that engages the fill adjacent to the rear surface of the beam member to stabilize the beam member against overturning.
As to claim 38, Golcheh discloses wherein the at least one building element I comprises a plurality of building elements I.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golcheh alone.
As to claim 33, Golcheh is silent to the front surface of the face panel has a surface area of greater than 40 square feet.  It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a face panel having a surface area greater than 40 square feet, since such a modification would have involved a mere change in size of the component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
As to claims 34 and 35, the provision of reinforcing material such as steel bars is old and well-known in the art of constructing concrete blocks/panels.  The provision of steel wires, grid, rods, bars, and/or bodies would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, since doing so provide the expected benefit of reinforcing a concrete block or panel.  

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golcheh in view of Jaecklin (US 2008/0317557).
As to claim 32, Golcheh does not disclose wherein at least one surface of the top surface and the bottom surface defines an alignment void configured to receive a portion of an adjacent building element during formation of the retaining wall.  Jaecklin discloses alignment voids 8.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide alignment voids as disclosed by Jaecklin, since doing so provides the expected benefit of facilitating alignment and stacking of build elements of a retaining wall.

Allowable Subject Matter
Claims 26-27 and 29-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and to overcome the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter: 
 as to claim 26, the prior art of record fails to show or suggest wherein the beam member has an upper surface and a lower surface, wherein the one or more support structures comprise at least one longitudinal elbow that projects outwardly from the main body of the beam member and extends along a length of the beam member between the proximal end portion and the distal end portion of the beam member, wherein the at least one longitudinal elbow is spaced from each of the upper surface and the lower surface of the beam member along the third axis. Golcheh discloses a support structure 18; however, Golcheh does not show or suggest the support structure  comprises at least one longitudinal elbow that projects outwardly from the main body of the beam member and extends along a length of the beam member between the proximal end portion and the distal end portion of the beam member, wherein the at least one longitudinal elbow is spaced from each of the upper surface and the lower surface of the beam member along the third axis.
as to claim 29, the prior art of record fails to show or suggest wherein the beam member has an upper surface and a lower surface, wherein the at least one engagement structure comprises at least one rearwardly projecting transverse elbow that projects outwardly along the second axis, wherein each transverse elbow of the at least one rearwardly projecting transverse elbow is spaced from each of the upper surface and the lower surface of the beam member along the third axis.  Golcheh discloses a support structure 18; however, Golcheh does not show or suggest the support structure  comprises at least one rearwardly projecting transverse elbow that projects outwardly along the second axis, wherein each transverse elbow of the at least one rearwardly projecting transverse elbow is spaced from each of the upper surface and the lower surface of the beam member along the third axis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678